Title: From George Washington to Jean-Baptiste Donatien de Vimeur, comte de Rochambeau, 15 February 1781
From: Washington, George
To: Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de


                        
                            Sir
                            Head Quarters New Windsor 15h Feby 1781.
                        
                        The Count de St Mesmes, last evening, did me the honor to deliver me your letter of the 3d instant. It
                            appears by the report of the Naval Officer, that the enemy were inferior to the Chevr Des Touche, and from the situation
                            of the Bedford, and the America would probably remain so for some time. It appears also to have been your Excellency’s
                            expectation that Mr Des Touche would either go with his whole Fleet, or send a detachment to Chesapeak Bay in quest of
                            Arnold.
                        There are a variety of positions, where Arnold, by putting his Vessels under  protection of land
                            Batteries, may defy a naval attack; and by collecting provisions, with which the country abounds, and raising a few Works
                            may remain in security ’till the enemy, by repairing their damaged Ships, should regain the superiority at sea and come to
                            his relief. Portsmouth, where he was by the last accounts, is particularly favorable to his security in this view. Unless,
                            therefore, the Ships which Mr Des Touche may have sent should by good fortune, suddenly fall in with him embarked and
                            moving from one place to another, they will have little prospect of success.
                        From these considerations, if the object is judged of sufficient importance, it is in my opinion essential,
                            that there should be a cooperation of land and naval Forces, and that Mr des Touche should protect the expedition with his
                            whole fleet. How far this will be safe, or advisable, he can best judge; but it has appeared to me probable that he would
                            prefer going with his whole Fleet to a separation; as, by making a detachment, he would lose his superiority, and would
                            give Mr Arbuthnot an opportunity to escort his disabled ship safe to New York, and follow the detachment with the
                            remainder.
                        Imagining it to be not unlikely, that Mr des Touche may think it advisable to employ his whole fleet upon the
                            occasion, and that your Excellency would approve a cooperation with a part of your Army, the propriety of which, for want
                            of a knowledge of your local situation, I cannot judge; to give the enterprise all possible chance of success, I have put
                            under marching orders a detachment of twelve hundred Men, which will proceed in a few days towards the Head of Elk
                            River—there to embark and proceed to a cooperation. I did not delay the march of this detachment ’till I could hear from
                            Mr des Touche and you, as there is not a moment to be lost, if the expedition is to be undertaken, and the inconvenience
                            of moving the troops to no purpose will be small in comparison with the advantage of gaining time. I should have made it
                            more considerable, could I have spared the troops. It may arrive at the point of destination in about four weeks from this
                            time.
                        If the Chevalier des Touche and your Excellency should approve the project of a cooperation, in which the
                            whole fleet shall be employed—it will be desirable you could embark about a thousand Troops on board the Ships, and as
                            many peices of seige Artillery, with the necessary apparatus, as you will think proper to spare. This will give a degree
                            of certainty to the enterprize, which will be precarious without it.
                        Arnolds force consists of about fifteen hundred Men; as these will be in intrenchments (tho’ not formidable)
                            an inferior regular Force with the Militia will find it difficult to reduce them; but with the addition of the detachment
                            I have proposed to you to send, the affair would soon be terminated. This addition is of importance, but the sending of
                            Artillery is absolutely necessary, as it would be productive of too much delay and expence to send heavy peices, with
                            their stores, from hence by land, at this season.
                        As, by this movement, the troops will be exposed to a disagreeable march and some expence will be incurred—I
                            shall be glad both inconveniences may cease as soon as possible, if the project is not carried into execution, and I
                            therefore request your Excellency will favor me with an immediate answer.
                        The capture of Arnold and his detachment will be an event particularly agreeable to this Country—a great
                            releif to the Southern States—and of important utility in our future operations.
                        I regret that the present prospect will compel me to postpone setting out for Rhode Island ’till I hear from
                            you, and will deprive me still longer of the pleasure, for which I impatiently wish, of seeing your Excellency and the
                            Army. I have the honor to be with perfect Esteem and Attachment Your Excellency’s Most obedient and Humble Servt
                        
                            Go: Washington
                        
                    